Citation Nr: 1614143	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active duty for training February 28, 1962 to August 26, 1962, and active duty from December 1964 to September  1970.  The Veteran had additional duty in the Air National Guard from September 10, 1963 to September 12, 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the claim has been transferred to the St. Petersburg, Florida (RO) based on a change in the Veteran's address.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in November 2015.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to an initial evaluation in excess of 10 percent for PTSD, service connection for a bilateral hearing loss disability, and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service connection for a bilateral hearing loss disability.

2.  The Veteran was notified of the January 2005 decision and his appellate rights; he did not file a notice of disagreement within one year of this decision and no new and material evidence was received within one year of the January 2005 decision.

3.  The evidence received since the January 2005 decision denying service connection for a bilateral hearing loss disability includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

4.  In a January 2005 rating decision, the RO denied service connection for tinnitus.
 
5.  The Veteran was notified of the January 2005 decision and his appellate rights; he did not file a notice of disagreement within one year of this decision and no new and material evidence was received within one year of the January 2005 decision.

6.  The evidence received since the January 2005 decision denying service connection for tinnitus includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.


CONCLUSION OF LAW

1.  The January 2005 decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a bilateral hearing loss disability is reopened for reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The January 2005 decision denying service connection for tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

4.  New and material evidence has been received and the claim for service connection for tinnitus is reopened for reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368   (2001).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met. 38 C.F.R. § 3.156(c)(i) (2015).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App 110, 117 (2010).

New and material - Bilateral Hearing Loss Disability

In a January 2005 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the January 2005 rating decision.  The January 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since January 2005) relates to an unestablished fact necessary to substantiate the claim.  

The records before VA at the time of the prior denial included the Veteran's lay statements and VA records.  The RO acknowledged the Veteran's service treatment records were unavailable at the time of the January 2005 rating decision.  The service treatment records were later associated with the claims file.  The Board finds that the claim is reopened for reconsideration under 38 C.F.R. § 3.156(c)(i) (2015).

New and material - Tinnitus

In a January 2005 rating decision, the RO denied service connection for tinnitus.  The Veteran did not file a notice of disagreement and no new and material evidence was received within one year of the January 2005 rating decision.  The January 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2015).  

The claim for service connection may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since January 2005) relates to an unestablished fact necessary to substantiate the claim.

The records before VA at the time of the prior denial included the Veteran's lay statements and VA records.  The RO acknowledged the Veteran's service treatment records were unavailable at the time of the January 2005 rating decision.  The service treatment records were later associated with the claims file.  The Board finds that the claim is reopened for reconsideration under 38 C.F.R. § 3.156(c)(i) (2015).


ORDER

The application to reopen for reconsideration the claim for service connection for a bilateral hearing loss disability is granted.

The application to reopen for reconsideration the claim for service connection for tinnitus is granted.


REMAND

Service Connection

In order to ascertain the etiology of the Veteran's bilateral hearing loss and tinnitus symptoms, VA obtained a medical opinion in May 2011.  The examiner provided an opinion that the Veteran's hearing loss and tinnitus were not incurred during active service based on service department audiometric findings in August 1962 and June 1970.  The examiner noted in support of their opinion that the service department records do not show a significant shift in hearing thresholds during service.  The examiner does not discuss an October 1963 Medical Examination that yielded the following results (presumed to be old ASA units): 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
0
15

20
20
40
35
29
LEFT
15
15
15
0
15

The Board also notes that the section titled "Summary of Defects and Diagnoses" includes a notation indicating that the Veteran had mild scarring of the right tympanic membrane on examination.  

Further, there is a second set of undated audiometric results in the section titled "Notes and Significant Interval History."  These results are as follows (again presumed to be old ASA units):





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
50
50

20
20
40
35
29
LEFT
5
0
5
20
10

It is noted that significantly different findings were recorded on the June 1970 separation examination, also said to be in ASA standards, where several negative readings were noted.

The May 2011 VA examiner makes no mention of these various audiological results or the notation regarding the mild scarring of the right tympanic membrane.  Significantly this finding is not continued on other examination reports.  The Board finds that the May 2011 VA examination is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008);  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).


Increased Rating

The Veteran was last afforded a VA examination to determine the severity of his service-connected PTSD in May 2011.  The Veteran submitted a March 2013 statement that his PTSD has increased in severity and that his symptoms have worsened since his last VA examination.  The Board finds that an additional examination is warranted to ascertain the current severity of his PTSD disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the Biloxi VAMC and Pensacola Outpatient Clinic.

2.  Schedule the Veteran for an examination to determine the etiology of the Veteran's bilateral hearing loss disability and tinnitus.

The examiner is directed to note in their report a review of the audiological results contained in the service department records, including the October 1963 audiometric results.  Reconciliation or discussion of the various fluctuations in service, including those noted on the separation examination of June 1970 should be undertaken.

The examiner MUST provide an opinion, based on the record, regarding:

	a).  Whether the Veteran's audiometric results are 	more consistent with acoustic trauma from noise 	exposure in service or more consistent with a post-	service noise exposure to heavy equipment.

	b).  Whether it is at least as likely as not (a 50 percent 	or greater probability) that the Veteran currently has 	hearing loss of either ear that is etiologically related to 	his active service, to include conceded exposure noise 	such as blasts from Howitzer cannons.

	c).  Whether it is at least as likely as not (a 50 percent 	or greater probability) that the Veteran currently has 	tinnitus that is etiologically related to his active 	service, to include conceded exposure noise such as 	blasts from Howitzer cannons.

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's PTSD disability.  All indicated tests should be accomplished and all findings reported in detail.  The electronic claims folders should be available to the examiner prior to the examination.

Request that the examiner provide information concerning the functional impairment that results from the service-connected disability in terms of the ability to function and perform tasks in a work setting. 

4.  Re-adjudicate the appeal and if the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


